In a proceeding to compel arbitration, the appeal is from an order of the Supreme Court, Kings County, dated May 30, 1974, which denied appellant’s motion to stay arbitration and directed the parties to proceed to arbitration. The appeal also brings up for review so much of an order of the same court, dated September 3, 1974, as, upon granting reargument, adhered to the original decision. Appeal from the order dated May 30, 1974 dismissed. That order was superseded by the order granting reargument. Order dated September 3, 1974 reversed insofar as reviewed, without costs, motion granted, and proceeding dismissed. Since the demand for arbitration was served by ordinary mail, the method of service did not satisfy the requirements of CPLR 7503 (subd. [c]) that such a demand must be served in the same manner as a summons, or by registered or certified mail, return receipt requested. Accordingly, it was null and void and the application to stay arbitration should have been granted (Matter of Chasin v Chasin, 37 AD2d 839). Gulotta, P. J., Martuscello, Christ, Brennan and Shapiro, JJ., concur.